DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims (claim 29) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
4.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
“means for receiving a reference signal comprising a plurality of time and frequency resources, the plurality of time and frequency resources spanning a plurality of disjoint bandwidth segments, the plurality of disjoint bandwidth segments being time aligned or having a known time offset with respect to each other; and means for determining a time of arrival (ToA) of the reference signal based on jointly processing the plurality of time and frequency resources of the reference signal across the plurality of disjoint bandwidth segment” in claim 29 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-2, 16-19 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MIRBAGHERI et al. (US 20160065342) (hereinafter MIRBAGHERI).

    PNG
    media_image1.png
    265
    649
    media_image1.png
    Greyscale

Regarding claims 1, 18 and 29-30:
As shown in figures 1-8, MIRBAGHERI discloses network node, comprising: 
a memory (252 in figure 2); 
at least one transceiver (254 in figure 2); and 
at least one processor (280 in figure 2) communicatively coupled to the memory (252 in figure 2) and the at least one transceiver (254 in figure 2), the at least one processor (280 in figure 2) configured to: 
receive, via the at least one transceiver  (254 in figure 2), a reference signal comprising a plurality of time and frequency resources (abstract), the plurality of time and frequency resources spanning a plurality of disjoint bandwidth segments (figure 8 shows a plurality of disjoint bandwidth segments) (abstract), the plurality of QC205494Qualcomm Ref. No. 20549453disjoint bandwidth segments being time aligned (figure 8 shows the plurality of QC205494Qualcomm Ref. No. 20549453disjoint bandwidth segments being time aligned) (par 0078) or having a known time offset with respect to each other; and 
determine a time of arrival (ToA) of the reference signal based on jointly processing the plurality of time and frequency resources of the reference signal across the plurality of disjoint bandwidth segments (see figure 8) (in par 0074 MIRBAGHERI teaches “The operations 700 may begin, at 702 by randomly selecting at least one parameter (e.g., a frequency tone offset or muting pattern) used to determine a set of time-frequency resources to measure for positioning reference signals (PRS) from a base station (BS). According to certain aspects, the parameter may be selected using a value generated by a random number generator initialized with a seed value (e.g., based on PCID of the BS, system frame number, or a time of day). According to certain aspects, the BS may provide the seed value to the UE prior to transmitting the PRS. Alternatively, the UE may be configured with the seed. According to certain aspects, the seed value may be received from the BS with assistance data. The assistance data may include a list of one or more neighboring base stations and observed time difference of arrival (OTDOA) assistance data”.  In par 0076 MIRBAGHERI teaches “the UE may estimate time of arrival (TOA) differences of the measured PRS from PRS from one or more other BSs”) (also see abstract, par 0078).  

Regarding claims 2 and 19:
MIRBAGHERI further discloses wherein the plurality of disjoint bandwidth segments comprises a plurality of disjoint component carriers (in par 0053 MIRBAGHERI teaches “The cell may transmit the PRS on subcarriers spaced apart by six subcarriers across the PRS bandwidth”) or a plurality of frequency layers.  

Regarding claim 16:
MIRBAGHERI further discloses the network node is a user equipment (UE) (120 in figures 1-2), and the reference signal is a downlink positioning reference signal (DL-PRS) transmitted by a base station (110 in figures 1-2) (par 0033).  


Regarding claim 17:
MIRBAGHERI further discloses the network node is a base station (110 in figures 1-2), and the reference signal is a sounding reference signal (SRS) transmitted by a UE (in par 0043 MIRBAGHERI teaches “On the uplink, at UE 120, a transmit processor 264 may receive and process data from a data source 262 and control information from controller/processor 280. Processor 264 may also generate reference symbols for one or more reference signals”).


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over MIRBAGHERI in view of FEINMESSER et al. (US 20180070357) (hereinafter FEINMESSER).

Regarding claims 4 and 21:
MIRBAGHERI discloses all of the subject matter as described above except for specifically teaching determining the ToA of the reference signal based on a modified matrix pencil algorithm.
However, FEINMESSER in the same field of endeavor teaches determining the ToA of the reference signal based on a modified matrix pencil algorithm (par 0070).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the matrix pencil algorithm as taught by FEINMESSER to modify the ToA estimation method of MIRBAGHERI in order to find the reflection and determine the time of arrival estimation for the signal (par 00701) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Allowable Subject Matter
11.	Claims 3, 5-15, 20 and 22-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter: 

The prior art of record, MIRBAGHERI also does not teach or suggest wherein determining the ToA of the reference signal based on the modified matrix pencil algorithm comprises: determining a plurality of channel frequency response (CFR) measurements corresponding to the plurality of disjoint bandwidth segments.  
The prior art of record, MIRBAGHERI also does not teach or suggest measuring the plurality of time and frequency resources across the plurality of disjoint bandwidth segments at different times; and performing a time alignment procedure on the plurality of time and frequency resources to time align measurements of the plurality of time and frequency resources.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631